Exhibit 10.3

 

AMENDMENT TO MASTER RETAILER AGREEMENT

This AMENDMENT TO MASTER RETAILER AGREEMENT (this “Amendment”), dated as of June
 15, 2015 (the “Effective Date”), is made by and between TEMPUR-PEDIC NORTH
AMERICA, LLC, a Delaware limited liability company (“Vendor”), and MATTRESS
FIRM, INC., a Delaware corporation (“Retailer”).

WHEREAS, Vendor and Retailer are parties to that certain Master Retailer
Agreement, dated effective as of January 1, 2014, as supplemented by that
certain Addendum No. 1 to Master Retailer Agreement, dated as of January 1, 2015
(the “Agreement”), pursuant to which Retailer and its Subsidiaries are
authorized to offer and sell, on a non-exclusive basis, Vendor products; and

WHEREAS, Vendor and Retailer desire to supplement the Agreement so that, among
other things, Retailer will be permitted to resale Vendor products to
Vendor-approved wholesaler(s). 

NOW THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Capitalized terms used, but not defined in this Amendment, have the meanings
assigned to them in the Agreement.

2.Section 4 of the Agreement is amended to read as follows:

“4.  Customers.  Except as provided in Section 4.a, Retailer will not sell or
ship Products to any person or entity other than retail consumers (end-users of
the product); provided that the foregoing shall not prohibit Retailer from
selling or shipping Products to hospitals, charities, shelters or government
entities or participating government programs, but Retailer agrees to defend,
indemnify and hold harmless Vendor from any claims related to any sale or
shipment to any entities other than retail customers, and Retailer shall be
solely responsible for complying with all state, local or federal laws
applicable to such shipments and programs.  Furthermore, Retailer shall not sell
any Products for delivery outside the United States of America.”

3.The following new section 4.a is added to the Agreement:

“4.a  Limited Distribution to Wholesaler(s); Exempt from Business Development
Program.  Retailer may sell and/or ship Products to Wayfair, Inc. or any of its
affiliates  (collectively, “Wayfair”) for resale on “Wayfair” branded
websites.  Purchases of Vendor products by Retailer for or on behalf of Wayfair
will be not be eligible for participation in any Business Development Program
that may be in effect between Vendor and Retailer.  Vendor may terminate
Retailer’s right and authorization hereunder to sell and/or ship Products to
Wayfair by providing Retailer with at least ninety (90) days’ prior written
notice of such termination, and upon such termination, Retailer will immediately
cease all sales and/or shipments of Products to Wayfair, except that Retailer
may continue to ship Products to Wayfair in fulfillment of any sales that were
made prior to such termination.





--------------------------------------------------------------------------------

 



4.All of the terms and conditions of the Agreement remain in full force and
effect, are hereby ratified and confirmed by the parties hereto, and except as
supplemented by this Amendment, remain unchanged.

5.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall be one and the same
instrument.  This Amendment may be executed and delivered by electronic or
facsimile means, and electronic or facsimile copies of executed signature pages
shall be binding as originals.

IN WITNESS WHEREOF, the undersigned have duly executed this Addendum effective
as of the Effective Date.

VENDOR:

RETAILER:

TEMPUR-PEDIC NORTH AMERICA, LLC

 

 

By: /s/ Richard Anderson

Name: Richard Anderson

Title: President

 

MATTRESS FIRM, INC.

 

 

By: /s/ Craig McAndrews

Name: Craig McAndrews

Title: Chief Merchandising Officer

 

 

Addendum No. 1 to Master Retailer Agreement

Page 2 of 2

--------------------------------------------------------------------------------